TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00769-CV



                                    Brenda Dickerson, Appellant

                                                  v.

             Federal National Mortgage Association a/k/a Fannie Mae, Appellee


         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 13-1438-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Brenda Dickerson appeals from a judgment awarding possession in a forcible detainer

case. After Dickerson failed to timely file her brief, the Clerk of this Court wrote her advising that

her brief was overdue and that if she did not file a brief or otherwise respond by May 8, 2014, her

appeal would be subject to dismissal for want of prosecution. The May 8 deadline has passed, and

Dickerson has made no response. Accordingly, we dismiss this appeal for want of prosecution. See

Tex. R. App. P. 38.8(a), 42.3(b).



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: May 28, 2014